Fourth Court of Appeals
                                 San Antonio, Texas
                                        May 24, 2019

                                     No. 04-19-00026-CV

                 STUDIO E. ARCHITECTURE AND INTERIORS, INC.,
                                  Appellants

                                              v.

                                    Emily LEHMBERG,
                                          Appellee

                  From the 57th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016-CI-10649
                      Honorable Cathleen M. Stryker, Judge Presiding


                                       ORDER
Sitting:      Sandee Bryan Marion, Chief Justice
              Rebeca C. Martinez, Justice
              Beth Watkins, Justice

        This court issued its opinion in this case on April 17, 2019. On May 2, 2019, appellees
filed a motion for rehearing. The panel has considered the motion for rehearing. The motion is
DENIED. See TEX. R. APP. P. 49.3.



                                                   _________________________________
                                                   Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of May, 2019.


                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court